Exhibit 10.21

CHANGE IN CONTROL AGREEMENT

THIS AGREEMENT made effective as of the 10th day of June 2013

BETWEEN

ENCANA CORPORATION, a body corporate registered in the Province of Alberta (the
“Corporation”)

OF THE FIRST PART

-and-

DOUGLAS J. SUTTLES, of the City of Calgary, in the Province of Alberta (the
“Executive”)

OF THE SECOND PART

WHEREAS the Board of Directors of the Corporation (the “Board”) recognizes that
the establishment and maintenance of a sound and vital management team is
essential to the protection and enhancement of the best interests of the
Corporation and its shareholders;

AND WHEREAS the Board further recognizes that, as is the case with many
corporations, the possibility of a Change in Control of the Corporation could
arise and create a climate of uncertainty among the Corporation’s senior
executives, including without limitation, the President & Chief Executive
Officer (“CEO”), and could result in the distraction of such senior executives
to the detriment of the Corporation and its shareholders;

AND WHEREAS the Board believes it is important, should the Corporation or its
shareholders receive a proposal for transfer of control of the Corporation, that
the Executive be able to assess and advise the Board whether such proposal would
be in the best interests of the Corporation and its shareholders and to take
such other action regarding such proposal as the Board might determine to be
appropriate, without being distracted by the uncertainties of his own situation;

AND WHEREAS, in order to induce the Executive to remain in the employ of the
Corporation and to assure the Corporation of his continued and undivided
attention and services, notwithstanding any events which might result in a
Change in Control of the Corporation, this Agreement, the principal terms of
which has been previously approved by the Board, records certain benefits
extended to the Executive.

NOW THEREFORE, in consideration of the covenants and agreements hereinafter set
forth and for other good and valuable consideration (the receipt and sufficiency
whereof are hereby acknowledged by each of the Parties), the Parties hereby
mutually covenant and agree as follows:



--------------------------------------------------------------------------------

1.0 Term of Agreement

 

1.1 Term. This Agreement shall commence on the date hereof and shall continue in
effect during the Executive’s employment with the Corporation as President & CEO
until such time as there shall occur a Change in Control of the Corporation and
for a period of three years from the Effective Date of such Change in Control
(the “Term”); provided, however, that if payment of compensation and benefits
has begun under this Agreement, the payment of such compensation and benefits
shall continue beyond the end of the Term in accordance with the applicable
provisions of this Agreement.

 

2.0 Change in Control

 

2.1 Compensation and Benefits not until. The Parties acknowledge and agree that
no compensation or benefits shall be payable to the Executive hereunder unless
and until there shall have occurred both: (i) a Change in Control of the
Corporation; and (ii) the termination of the Executive’s employment by the
Corporation without Cause or by the Executive for Good Reason, in accordance
with the terms of this Agreement.

 

2.2 “Change in Control”. For purposes of this Agreement, a “Change in Control”
of the Corporation shall be deemed to have occurred if:

 

  (a) any individual, partnership, firm, corporation, association, trust,
unincorporated organization or other entity, or any persons acting jointly or in
concert with the foregoing, is or becomes the beneficial owner directly or
indirectly of, securities of the Corporation representing more than 30% of the
combined voting power of the Corporation’s then outstanding securities entitled
to vote in the election of the directors of the Corporation (the “Voting
Shares”);

 

  (b) the Corporation shall have disposed of: (i) all or substantially all of
its assets, such that shareholder approval was required under the Canada
Business Corporations Act; or (ii) assets in any 12 month period representing
50% or more of the total assets of the Corporation, determined as of the date of
the audited financial statements of the Corporation then most recently
published;

 

  (c) pursuant to a single election or appointment or a series of elections or
appointments over any period from and after the date of this Agreement:
(i) those individuals who at the date of the Agreement constituted the Board,
together with (ii) any new or additional director or directors whose nomination
for election by the Corporation’s shareholders, or whose appointment to the
Board by the Board, has been approved by at least 75% of the votes cast by all
of the directors then still in office, who either were directors at the date of
this Agreement or whose appointment or nomination for election was previously so
approved, cease for any reason to constitute a majority of the Board; or

 

  (d) the Board, by resolution duly adopted by the affirmative vote of a simple
majority of the votes cast by the Board, determines that, for purposes of this
Agreement, a Change in Control of the Corporation has occurred.

 

Page 2



--------------------------------------------------------------------------------

2.3 Employee Benefit Plans, etc. For the purposes of determining the percentage
portion or fraction of Voting Shares under Section 2.2(a), securities
beneficially owned or controlled or directed by an employee plan or related
trust sponsored or maintained by the Corporation or its subsidiaries shall not
be taken into account in the determination of the numerator but shall be taken
into account in the determination of the denominator.

 

2.4 When Compensation and Benefits Payable. Upon the occurrence of both: (i) a
Change in Control of the Corporation; and (ii) the termination of the
Executive’s employment by the Corporation without Cause or by the Executive for
Good Reason, as contemplated by the terms of this Agreement, the provisions of
Section 5.0 hereof in respect of the compensation and benefits payable, as
applicable, shall apply.

 

2.5 Definitions and Interpretation. For purposes of this Section 2.0:

 

  (a) the term “acting jointly or in concert” shall be interpreted in accordance
with Section 159 of the Securities Act (Alberta), as amended; and

 

  (b) the term “beneficial ownership” shall be interpreted in accordance with
Sections 5 and 6 of the Securities Act (Alberta) and “beneficial owner” shall
have a corresponding meaning, except that for purposes of this Agreement,
options and convertible securities granted by the Corporation to employees,
officers or directors shall not be included in determining beneficial ownership
or beneficial owner.

 

3.0 Definitions

For purposes of this Agreement and for purposes of determining such compensation
and benefits as may be payable hereunder following the occurrence of a Change in
Control of the Corporation, the following definitions shall apply:

 

3.1 “Affiliate”. “Affiliate” shall be interpreted in accordance with the
definition of such term as contained in Section 2 of the Canada Business
Corporations Act (Canada).

 

3.2 “Cause”. “Cause” means:

 

  (a) the substantial or material breach by the Executive of any policy or
practices of the Corporation or the willful and continued failure by the
Executive to substantially perform his duties with the Corporation or an
Affiliate after a written demand for substantial performance is delivered to the
Executive by the Board, which demand specifically identifies the manner in which
the Board believes that the Executive has not substantially performed his
duties, and the Executive fails to correct such failure to perform his duties
within 30 days after such written demand is delivered to him; provided, however,
that if such failure occurs after the happening of circumstances which would
entitle the Executive to terminate for Good Reason, the same shall not
constitute the basis for “Cause”; or

 

  (b) the willful engaging by the Executive in conduct which is dishonest or
demonstrably and materially injurious to the Corporation or an Affiliate,

 

Page 3



--------------------------------------------------------------------------------

  monetarily or otherwise. For purposes of this definition, any action by the
Executive or any failure on his part to act, shall be deemed “willful” when done
(or omitted to be done) by the Executive not in good faith and if when done (or
omitted to be done) the Executive had or ought to have had the reasonable belief
that his action or omission would not be in the best interests of the
Corporation or an Affiliate.

Notwithstanding the foregoing, the Executive shall not be deemed to have been
terminated for Cause unless and until there shall have been delivered to him a
copy of a resolution duly adopted by the Board, finding that in the good faith
opinion of the Board, the Executive was guilty of conduct set forth in clause
(a) or (b) of this Section and specifying the particulars thereof.

 

3.3 “Effective Date”. “Effective Date” means the date of the occurrence of the
specified event constituting a Change in Control of the Corporation.

 

3.4 “Good Reason”. “Good Reason” means any of the following, unless the
Executive shall have given his express written consent thereto:

 

  (a) Changed Duties or Status. The assignment to the Executive of any duties
inconsistent with his status as a senior executive of the Corporation or a
material alteration in the nature or status of his responsibilities or duties or
reporting relationship from those in effect immediately prior to a Change in
Control of the Corporation;

 

  (b) Reduced Salary. A reduction by the Corporation in the Executive’s annual
base salary as in effect on the date hereof (or as the same may be increased
from time to time);

 

  (c) Relocation. The Corporation’s requiring the Executive to be based anywhere
other than where the Executive is based at the time of a Change in Control of
the Corporation, except for: (i) required travel on the Corporation’s business
to an extent substantially consistent with the Executive’s business travel
obligations in the ordinary course of business immediately prior to the Change
in Control of the Corporation; or (ii) where the Executive is relocated or
repatriated by the Corporation, such relocation as may be required by applicable
law or performed in accordance with an agreed-upon assignment with the
Corporation or an Affiliate;

 

  (d) Incentive Compensation Plans. Changes to the terms of the Corporation’s
High Performance Results Plan (the “HPR Plan”) or any replacement short-term
incentive plan in which the Executive is participating as of the Change in
Control (the “Annual Incentive Plans”), the Corporation’s Employee Stock Option
Plan (“Option Plan”), Performance Share Unit Plan for Employees of Encana
Corporation (“PSU Plan”), or Restricted Share Unit Plan for Employees of Encana
Corporation (“RSU Plan”) or to such other long-term incentive plans in which the
Executive may be participating prior to the Change in Control of the

 

Page 4



--------------------------------------------------------------------------------

  Corporation, which would have the effect of materially reducing the
Executive’s aggregate potential incentive compensation, except in circumstances
where the Corporation alters or reduces the opportunity for potential incentive
compensation available under such plans for all senior executives of the
Corporation,

 

  (e) Pension Plan, Benefit Plans and Perquisites. The failure by the
Corporation to continue to provide the Executive:

 

  (i) with pension and related benefits substantially similar as those enjoyed
by him under the Encana Corporation Canadian Pension Plan and the Encana
Corporation Canadian Defined Contribution Savings Plan (collectively, the
“Encana Pension Plans”), except for across-the-board reductions in, or
amendments to, such benefits similarly affecting all senior executives of the
Corporation and relating to service or employment after the date upon which such
reduction or amendment is announced; or

 

  (ii) with benefits substantially similar to those enjoyed by him under any
other retirement arrangement established for the Executive, except for
across-the-board reductions in, or amendments to, such benefits similarly
affecting all senior executives of the Corporation and relating to service or
employment after the date on which such reduction or amendment is announced; or

 

  (iii) with benefits at least substantially similar to any of the Corporation’s
life insurance, medical, health and accident, disability or investment plans in
which the Executive may participate at the date hereof or subsequently, or the
taking of any action by the Corporation that would directly or indirectly
materially reduce any such benefits or deprive the Executive of any material
perquisite enjoyed by him, except for across-the-board reductions in such
benefits or comparable benefits similarly affecting all senior executives of the
Corporation; or

 

  (iv) with the number of paid vacation days to which the Executive is entitled
in accordance with the normal vacation policy in effect in respect of the
Executive as of the date hereof or subsequently;

 

(f) Deferred Compensation. The failure by the Corporation to pay the Executive
any portion of his then current compensation without his consent except pursuant
to an across-the-board compensation deferral similarly affecting all senior
executives of the Corporation or the failure by the Corporation to pay to the
Executive any installment of deferred compensation at the time such installment
is due under any deferred compensation program of the Corporation;

 

(g) No Assumption by Successor. The failure of the Corporation to obtain a
satisfactory agreement from a successor to assume and agree to perform this
Agreement as contemplated by Section 7.0 hereof, or if the business or
undertaking in connection with which the Executive’s services are principally
performed is sold at any time after a

 

Page 5



--------------------------------------------------------------------------------

  Change in Control and the Executive’s employment is transferred as a result,
the purchaser of such business shall fail to agree to provide the Executive with
the same or a comparable position, duties, compensation and benefits, as
described in paragraphs (d) and (e) above, as provided to the Executive by the
Corporation immediately prior to the Change in Control;

 

(h) Disposition of “All or Substantially All”. The disposition by the
Corporation of all or substantially all of the assets of the Corporation.

 

4.0 Notice of Termination; Date of Termination

 

4.1 Notice of Termination. Any termination of the Executive’s employment either
by the Executive for Good Reason or by the Corporation for Cause or without
Cause, as applicable, shall be communicated by written Notice of Termination to
the Executive or to the Corporation, as the case may be, in accordance with
Section 8.0 hereof.

 

4.2 Content of Notice of Termination. The “Notice of Termination” shall mean a
notice which shall indicate the specific termination provision in this Agreement
relied upon by the Executive or the Corporation, as the case may be, and shall
set forth in reasonable detail the facts and circumstances claimed as the basis
for the Executive’s terminating his employment or the Corporation’s terminating
the Executive’s employment, as the case may be. The Executive’s failure to set
forth in the Notice of Termination any fact or circumstance which contributes to
a showing of “Good Reason” shall not result in a waiver of his rights hereunder
or preclude him from subsequently asserting such fact or circumstance in
enforcing his rights hereunder.

 

4.3 Date of Termination. The “Date of Termination” shall mean if the Executive’s
employment is terminated by the Corporation without Cause or by the Executive
for Good Reason, the date specified in the Notice of Termination (which, in the
case of termination by the Executive for Good Reason, shall be not less than 15
days nor more than 60 days from the date such Notice of Termination is given).

 

4.4 Notice Required. For the purposes of this Section 4.0, any purported
termination of the Executive’s employment which is not effected pursuant to a
Notice of Termination satisfying the requirements of Section 4.2 hereof shall
not be effective.

 

5.0 Compensation and Benefits following Change in Control

Following both: (i) a Change in Control of the Corporation; and (ii) the
termination of the Executive’s employment by the Corporation without Cause or by
the Executive for Good Reason, in accordance with the terms of this Agreement,
the Corporation shall cause to be provided to the Executive in exchange for the
Executive’s execution and return to the Corporation of a General Release on such
date and in such form as may be provided to the Executive by the Corporation,
acting reasonably, the following benefits in full satisfaction of all of the
Corporation’s obligations to the Executive:

 

  (a) Accrued Compensation and Payment Date. The Corporation shall pay the
Executive, in a lump sum, not later than the 30th business day following the
Date

 

Page 6



--------------------------------------------------------------------------------

  of Termination (the “Payment Date”), his full base salary through the Date of
Termination at the rate in effect at the time the Notice of Termination is
given.

 

  (b) Severance Payment, Severance Period and Severance Salary Rate. In lieu of
any further salary payments to the Executive for periods subsequent to the Date
of Termination, the Corporation shall pay to the Executive, on account of both
compensation in lieu of notice and loss of office, not later than the Payment
Date, a lump sum severance payment (the “Severance Payment”) equal to the amount
of base salary the Executive would have earned had he continued to be employed
until the end of the 24th full calendar month following the Date of Termination
(the “Severance Period”) assuming that the Executive’s rate of monthly base
salary during the Severance Period would be equal to the highest monthly rate of
base salary which was payable to him by the Corporation or an Affiliate during
the 24th month period immediately preceding the Date of Termination (the
“Severance Salary Rate”).

 

  (c) Investment Plan. The Corporation shall pay the Executive the maximum
contribution the Corporation would have been required to make on behalf of the
Executive to the Corporation’s Canadian Investment Plan in respect of the
Severance Period if the Executive had remained fully employed and elected to
have the Corporation match his Investment Plan contribution, determined as if
the Executive continued to make contributions to the Corporation’s Investment
Plan at a rate equal to the contributions actually made by him under the
Investment Plan in the last complete calendar year immediately preceding the
Date of Termination. This payment will be made in cash, in a lump sum, on the
Payment Date.

 

  (d) Annual Incentive Plans. The Corporation shall pay to the Executive, in
cash, in a lump sum, no later than the Payment Date, an amount in lieu of his
participation in the Annual Incentive Plans in which he is participating as of
the Notice of Termination, such payment to be equal to: (i) two times the
average of the annual amounts paid to the Executive under the Annual Incentive
Plans (excluding for greater certainty any special awards thereunder) in respect
of the three complete fiscal years of the Corporation immediately preceding the
Date of Termination, and (ii) (in cases where the Date of Termination is not the
end of a fiscal year), a pro rata payment for the number of days which have
elapsed in the fiscal year in which the Date of Termination occurs, based on the
same calculation described above. For the purposes of this Section 5.0(d), where
the Date of Termination is prior to the completion of three complete fiscal
years of amounts payable to the Executive under the Annual Incentive Plans, the
average of amounts paid to the Executive under such Plans shall be determined
based the average of amounts paid to the Executive under such Plans for each
complete fiscal year of the Corporation immediately preceding the Date of
Termination.

 

  (e) Performance Share Unit Plan. In respect of the Executive’s entitlements
under the Corporation’s PSU Plan, Performance Share Units (“PSUs”) granted to
the Executive as at the effective date of such Change in Control (as defined
under the

 

Page 7



--------------------------------------------------------------------------------

  PSU Plan) shall become vested and paid as applicable and in accordance with
the terms of the PSU Plan and corresponding PSU Grant Agreement(s).

 

  (f) Restricted Share Unit Plan. In respect of the Executive’s entitlements
under the Corporation’s RSU Plan, Restricted Share Units (“RSUs”) granted to the
Executive as at the effective date of such Change in Control (as defined under
the RSU Plan) shall become vested and payable as applicable and in accordance
with the terms of the RSU Plan and corresponding RSU Grant Agreement(s).

 

  (g) Option Plan and Employee Stock Appreciation Rights Plan. In respect of the
Executive’s entitlements under the Corporation’s Option Plan or Employee Stock
Appreciation Rights Plan (“ESAR Plan”), as applicable, all Stock Options
(“Options”) and Stock Appreciation Rights (“SARs”) held by the Executive as at
the Notice of Termination shall be impacted as follows:

 

  (i) All Time-Based Options or Time-Based SARs (as such terms are defined in
the applicable and corresponding Option Grant Agreement(s) or the ESAR Plan, as
applicable), granted to the Executive as at the effective date of such Change in
Control (as defined under such plan documents) shall become vested and payable,
as applicable, in accordance with the terms of the respective Option Plan or
ESAR Plan (as applicable), and corresponding Grant Agreement(s); and

 

  (ii) Performance Options and Performance SARs (as such terms are defined in
the applicable and respective Option Grant Agreement(s) or the ESAR Plan, as
applicable) granted to the Executive as at the effective date of such Change in
Control (as defined under such plan documents) shall become vested and payable,
as applicable, in accordance with the terms of the respective Option Plan or
ESAR Plan (as applicable), and corresponding Grant Agreement(s).

All Options and SARs which are vested as of the effective date of the Change in
Control may be exercised for the lesser of their term (as defined in the Option
Plan or SAR Plan, or corresponding Grant Agreement(s), as applicable) or 24
months following the Date of Termination.

 

  (h) Insurance Benefits. The Corporation shall continue to provide the
Executive with the same level of life, disability, accident, dental and health
insurance benefits the Executive was receiving or entitled to receive from the
Corporation immediately prior to the Date of Termination until the end of the
Severance Period; provided, however, that if for any reason such insurance
benefit is not provided to the end of the Severance Period, a lump sum payment
equal to the present value of the cost to the Corporation of providing such
insurance shall be paid to the Executive. The contributions or premiums required
to be paid by the Executive under such programs shall be payable by the
Executive to the Corporation or to the insurer, as applicable, on the same basis
as if the Executive continued to be employed during the Severance Period.

 

Page 8



--------------------------------------------------------------------------------

  (i) Vacation. The Corporation shall pay the Executive, in cash, in a lump sum,
no later than the Payment Date, an amount equal to all accrued but unused
vacation determined as of the Date of Termination. The amount of such payment
shall be determined based upon the Executive’s Severance Salary Rate. In no
event shall the amount of vacation time to which the Executive is entitled be
less than the amount to which he would have been entitled under the vacation
policy in effect as of the Change in Control.

 

  (j) Career Counselling. At the Executive’s request, the Corporation shall
provide the Executive with career counselling services at a maximum cost to the
Corporation of $15,000 per annum. Such services shall be provided until the
Executive obtains subsequent employment or establishes his own business activity
or to the end of the Severance Period, whichever is earliest. The Executive
shall be entitled to obtain such services from the recognized professional
career counselling firm of his choice in the major metropolitan area in or
nearest to where he resides at the time he begins to use such services. In order
to ensure the provision of such services, the Corporation and the Executive
shall enter into a contract with the career counselling services firm, pursuant
to which such firm shall provide the Executive with the career counselling
services required herein.

 

  (k) Annual Allowance. The Corporation shall pay to the Executive no later than
the Payment Date an amount equivalent to two times the annual allowance to which
he is entitled as of the date of the Notice of Termination.

 

  (l) Financial Counselling. The Corporation shall, during the Severance Period,
continue to provide the Executive with the same financial counselling benefits
as those to which he was entitled as of the Change in Control. Such services
shall be provided throughout the Severance Period, including the preparation of
his tax return(s) for himself for the taxation year during which the Severance
Period ends. To ensure the provision of such services, the Corporation and the
Executive shall, as soon as practicable, enter into a contract with the
financial counselling services firm, pursuant to which such firm shall provide
the Executive with the financial counselling services required herein.

 

  (m) Executive Medical. The Corporation shall continue to provide the Executive
with the same executive physical examination benefits as those to which he was
entitled as of the Change in Control. Such benefits shall be provided for the
duration of the Severance Period. In order to ensure the provision of such
benefits, the Corporation and the Executive shall, as soon as practicable, enter
into a contract with a medical services firm, pursuant to which such firm shall
provide the Executive with the executive physical examination services required
herein.

 

  (n) Professional Membership Fees. To the extent not already paid to the
Executive under Section 5.0(k), the Corporation shall pay the Executive, in
cash, in a lump sum, no later than the Payment Date, an after-tax amount equal
to the present value of the cost of membership fees for membership in
professional

 

Page 9



--------------------------------------------------------------------------------

  organizations related to his position and duties with the Corporation that he
would have incurred throughout the Severance Period that would have been payable
or reimbursable by the Corporation under the terms of its policy in effect as of
the Change in Control had he continued to be employed during the Severance
Period, assuming that the annual cost of such fees was equal to the amount
reimbursed or paid by the Corporation for the year preceding the year in which a
Notice of Termination is delivered.

 

  (o) Pension Benefits. In addition to the benefits which the Executive is
entitled under the Encana Pension Plans, or any retirement arrangement
established by the Corporation for the Executive with his consent:

 

  (i) The Executive will be credited with pensionable contributions in the
Encana Corporation Canadian Defined Contribution Savings Plan (the “Supplemental
Pension Plan”), as may be amended from time to time or any successor plan
thereto, for each of the 24 months included in the Severance Period;

 

  (ii) For purposes of Section 5.0(o)(i), the Executive’s pensionable earnings
shall be calculated based on the lesser of: (i) 67% of the Executive’s Severance
Salary Rate; and (ii) the average of the annual amounts paid to the Executive
under the Annual Incentive Plans (excluding, for greater certainty, any special
awards) in respect of the three complete fiscal years of the Corporation
immediately preceding the Date of Termination, or such annual average amount as
calculated in accordance with Section 5.0(d) hereof;

 

  (iii) On or prior to the 15th business day following the Date of Termination,
the Executive will receive a lump sum cash payment of his accrued entitlements
under the Supplemental Pension Plan, payable on the Payment Date, such amount to
be determined: (A) without any gross up or other adjustment for income tax and
not taking into account the nonregistered status of the Supplemental Pension
Plan, and (B) assuming the Executive’s accrued entitlement under the
Supplemental Pension Plan is fully vested.

 

(p) Legal Fees and Expenses. The Corporation shall pay the Executive’s legal or
professional fees and expenses incurred by him as a result of his termination
(including actual legal fees and expenses, if any, incurred in contesting or
disputing any such termination or in seeking to obtain or enforce any right or
benefit provided by this Agreement) up to $100,000. Such fees shall be
reimbursed by the Corporation reasonably promptly following receipt of a copy of
any invoice from the Executive evidencing the payment by the Executive of such
fees. In addition, the Corporation will pay legal fees and expenses incurred by
the Executive as a result of his termination that are in excess of $100,000
(including actual legal fees and expenses, if any, incurred in contesting or
disputing any such termination or in seeking to obtain or enforce any right

 

Page 10



--------------------------------------------------------------------------------

  or benefit provided by this Agreement) if a court or other tribunal finds in
favour of the Executive.

 

(q) Deductions. The Executive agrees that benefits and payments to which he is
entitled pursuant to this Agreement are subject to deductions or other source
withholdings as may be required by law.

 

(r) Calculations. For purposes of determining the present value of an amount,
other than for purposes of Section 5.0(o) above, the interest rate to be used
shall be the yield for five year constant maturity Canadian government bonds for
the current week taken from the most recent weekly Canadian Debt Strategy
published by ScotiaMcLeod Inc. or, if for any reason that report is not
available at the relevant time, the most recent weekly report published by
another recognized Canadian publisher of a report of similar standing chosen by
the Corporation. Calculations of pension amounts payable under this Agreement
shall be subject to verification by the Corporation’s actuarial consultants.

 

(s) No Mitigation. The Executive shall not be required to mitigate the amount of
any payment provided for in this Section by seeking other employment or
otherwise, nor shall the amount of any payment or benefit provided to the
Executive by the Corporation referred to in this Section be reduced by any
compensation earned by, or benefits paid to, the Executive as the result of
employment, whether by another employer or self-employment, or by pension
benefits after the Date of Termination, or otherwise, except as specifically
provided in this Section

 

6.0 Entire Agreement

 

  6.1 This Agreement constitutes the entire agreement between the Parties hereto
concerning change in control benefits and obligations and supersedes all prior
agreements or understandings. There are no representations or warranties,
express or implied, or any conditions or collateral or implied agreements which
apply to or govern benefits or obligations relating to a change in control of
the Corporation between the Parties other than as are expressly set forth or
referred to herein. For greater certainty, all change in control agreements or
contracts in existence prior to the date hereof are terminated and replaced by
this Agreement. This Agreement cannot be amended except by a written agreement
executed by the Parties hereto.

 

7.0 Successors; Binding Agreement

 

  7.1 Assumption by Successors. The Corporation will require any successor
corporation (whether direct or indirect, and whether by purchase, merger,
consolidation or otherwise) to all or substantially all of the business and/or
assets of the Corporation to expressly assume and to agree to perform this
Agreement in the same manner and to the same extent as the Corporation, as if no
such succession had taken place, and to the extent that the Corporation has not
already satisfied an obligation hereunder. Failure of the Corporation to obtain
such assumption and agreement prior to the effectiveness of any such succession
shall

 

Page 11



--------------------------------------------------------------------------------

  be a breach of this Agreement and shall entitle the Executive to compensation
from the Corporation in the same amount and on the same terms as the Executive
would be entitled to if the Executive were to terminate the Executive’s
employment for Good Reason following a Change in Control of the Corporation,
except that for purposes of implementing the foregoing, the date on which any
such succession becomes effective shall be deemed the Date of Termination. As
used in this Agreement, “Corporation” shall mean the Corporation as hereinbefore
defined and any successor to its business and/or assets as aforesaid which
assumes and agrees to perform this Agreement by operation of law, or otherwise.

 

  7.2 Enforceability by Beneficiaries. This Agreement shall enure to the benefit
of and be enforceable by the Parties hereto and their respective heirs, legal or
personal representatives, successors and assigns and if the Executive should die
while any amount would still be payable to him hereunder if he had continued to
live, all such amounts shall be paid in accordance with the terms of this
Agreement to the Executive’s devisee, legatee or other designee or, if there is
no such designee, to his estate.

 

8.0 Notices

 

  8.1 Notices. For the purpose of this Agreement, notices and all other
communications provided for in this Agreement shall be in writing, shall be
deemed to have been duly given when delivered or sent by facsimile, charges
prepaid and confirmed in writing or on the third business day after having been
sent by registered mail, postage prepaid, as follows:

If to the Corporation:

Encana Corporation

500 Centre Street S.E.

Calgary, Alberta

T2P 2S5

Attention: Executive Vice-President and General Counsel

Facsimile: (403) 645-4617

If to the Executive:

Encana Corporation

500 Centre Street S.E.

Calgary, Alberta

T2P 2S5

Attention: Doug Suttles, President & Chief Executive Officer

Each of the Corporation and the Executive may from time to time change its
address for notice by notice to the other Party given in the manner aforesaid.

 

Page 12



--------------------------------------------------------------------------------

9.0 Subject to Clawback Policy

 

9.1 Notwithstanding any other provision herein, the Executive acknowledges and
agrees that entitlements to any and all incentive compensation hereunder
(including any portion thereof) and/or any payments in respect thereof shall be
expressly subject to the terms and conditions of the Corporation’s “Incentive
Compensation Clawback Policy” (the “Policy”), attached hereto as Schedule “A”,
as same may be amended by the Corporation from time to time. Without limiting
the generality of the foregoing, the provisions of this Agreement shall at all
times be interpreted so as to be expressly subject to the provisions of the
Policy.

 

10.0 Tax & 409A Compliance

 

10.1 This Agreement and any payment, distribution or other benefit hereunder
shall comply with applicable law including, as applicable, all requirements of
the Income Tax Act (Canada) any related regulations or other guidance
promulgated by the Canada Revenue Agency, the Internal Revenue Code of 1986, as
amended (the “Code”), including, without limitation Section 409A thereof any
exemption or exclusion therefrom, as well as any related regulations or other
guidance promulgated by the U.S. Department of the Treasury or the Internal
Revenue Service (“Section 409A”) and, to the extent applicable, shall in be
administered in accordance with Section 409A all respects; provided, that for
the avoidance of doubt, this provision shall not be construed to require a
gross-up payment in respect of any taxes, interest or penalties imposed on
Executive as a result of Section 409A.

 

10.2 For purposes of this Agreement, to the extent Section 409A is applicable,
Executive shall not be deemed to have terminated employment unless and until a
separation from service (within the meaning of Treasury Regulation Section
1.409A-1(h)) has occurred. If Executive is a “specified employee” under Section
409A, no payment, distribution or other benefit provided pursuant to this
Agreement constituting a deferral of compensation (within the meaning of
Treasury Regulation Section 1.409A-1(b)) that is required to be delayed to
comply with Code Section 409A(a)(2)(B)(i) shall be provided before the date that
is six months after the date of such separation from service (or, if earlier
than the end of such six-month period, the date of death of the specified
employee). Any payment, distribution or other benefit that is delayed pursuant
to the prior sentence shall be paid on the first business day following the
six-month anniversary of the separation from service.

 

10.3 To the extent Section 409A is applicable, in no event may Executive,
directly or indirectly, designate the calendar year of any payment to be made
under this Agreement. Any provision that would cause this Agreement or a
payment, distribution or other benefit hereunder to fail to satisfy the
requirements of Section 409A shall have no force or effect and, to the extent an
amendment would be effective for purposes of Section 409A, the parties agree
that this Agreement shall be amended to comply with Section 409A. Such amendment
shall be retroactive to the extent permitted by Section 409A. Each payment under
this Agreement shall be treated as a separate payment for purposes of Section
409A.

 

Page 13



--------------------------------------------------------------------------------

10.4 To the extent Section 409A is applicable, all reimbursements and in-kind
benefits provided under this Agreement shall be made or provided in accordance
with the requirements of Section 409A, including, where applicable, the
requirement that (i) any reimbursement shall be for expenses incurred during the
time period specified in this Agreement, (ii) the amount of expenses eligible
for reimbursement, or in-kind benefits provided, during a calendar year may not
affect the expenses eligible for reimbursement, or in-kind benefits to be
provided, in any other calendar year, (iii) the reimbursement of an eligible
expense will be made not later than the last day of Executive’s taxable year
following the taxable year in which such expense was incurred, and (iv) the
right to reimbursement or in-kind benefits is not subject to liquidation or
exchange for another benefit. Notwithstanding anything in this Agreement to the
contrary, with respect to payment of legal fees and expenses pursuant to Section
5(p) hereof, if the court or other tribunal has not yet found in favour or
against the Executive prior to the last day of Executive’s taxable year
following the taxable year in which such fees and expenses were incurred, such
fees and expenses will be paid on the last day of such taxable year following
the taxable year in which such fees and expenses were incurred. If such court or
other tribunal does not ultimately find in favour of the Executive, the
Executive will repay to the Corporation as soon as practicable, but in no event
more than 90 days after the court or other tribunal renders its ruling, any
amounts paid or reimbursed pursuant to the prior sentence that would not have
been paid or reimbursed pursuant to Section 5(p) but for the prior sentence.

 

10.5 In the event a payment made to the Executive hereunder would constitute an
“excess parachute payment” subjection to Section 280G of the Code, such payment
shall be reduced to the highest level such that the payment shall no longer
constitute an “excess parachute payment”, and the amount of such reduction shall
be forfeited by the Executive. The determination as to whether any payment
hereunder is an “excess parachute payment” shall be made by the Board in its
sole discretion in good faith.

 

11.0 Miscellaneous

 

11.1 Amendment and Waiver. No provision of this Agreement may be modified,
waived or discharged unless such waiver, modification or discharge is agreed to
in writing. No waiver by either Party hereto of, or in compliance with, any
condition or provision of this Agreement to be performed by such other Party
shall be deemed a waiver of similar or dissimilar provisions or conditions at
the same or at any prior or subsequent time.

 

11.2 Governing Law. This Agreement shall be construed and enforced in accordance
with, and the rights of the Parties shall be governed by, the laws of the
Province of Alberta.

 

11.3 Currency. All amounts in this Agreement are stated in and shall be paid in
Canadian currency.

 

11.4 Gender and Number. Unless the context otherwise requires, words importing
the singular include the plural and vice versa and words importing one gender
include the other gender.

 

Page 14



--------------------------------------------------------------------------------

12.0 Validity

 

12.1 The invalidity or unenforceability of any provision of this Agreement shall
not affect the validity or enforceability of any other provision of this
Agreement, which shall remain in full force and effect.

 

13.0 Counterparts

 

13.1 This Agreement may be executed in one or more counterparts, each of which
shall be deemed to be an original and all of which together shall constitute one
and the same Agreement.

 

14.0 Headings

 

14.1 The division of this Agreement into sections, subsections and clauses, or
other portions hereof and the insertion of headings or subheadings, are for
convenience of reference only and shall not affect the construction or
interpretation of this Agreement.

 

15.0 Time of the Essence

 

15.1 Time shall be of the essence in this Agreement.

IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be duly
executed effective as of the date first above written.

 

ENCANA CORPORATION Per:   /s/ Clayton Woitas  

 

  Clayton Woitas   Chairman of the Board of Directors Per:   /s/ Douglas J.
Suttles  

 

  Douglas J. Suttles   President & Chief Executive Officer   /s/ Della Gabel  

 

  Witness

 

Page 15



--------------------------------------------------------------------------------

SCHEDULE “A”

INCENTIVE COMPENSATION CLAWBACK POLICY:

By resolution of the Board of Directors (the “Board”) of Encana Corporation
(“Encana” or the “Corporation”), this Policy is effective as of this 22nd day of
October, 2012 (the “Effective Date”).

This Policy applies to the President & Chief Executive Officer and each
Executive-Vice President of the Corporation and any individual who serves in
either such capacity on or following the Effective Date (collectively, the
“Executive”). References in this Policy to the “Corporation” include, where
applicable, any affiliate thereof.

This Policy has been adopted to enhance the Corporation’s alignment with best
practices in respect of risk management and executive compensation and shall be,
at all times, subject to and interpreted in a manner consistent with applicable
laws or the rules of any applicable stock exchange (collectively, “Applicable
Rules”).

This Policy applies to “Incentive-Based Compensation” which, for the purposes of
this Policy, means compensation relating to the achievement of performance goals
or similar conditions, excluding salary, perquisites, benefits and pension
entitlements, and including, without limitation, any award or grant of or any
eligibility, entitlement or gain of, an Executive under the Corporation’s:
(i) High Performance Results Plan, or any other short-term incentive plan; or
(ii) Long-Term Incentive (“LTI”) program including, without limitation, Employee
Stock Option Plan, Employee Stock Appreciation Rights Plan, Performance Share
Unit Plan, Restricted Share Unit Plan and Deferred Share Unit Plan, as each may
be amended from time to time (including any performance-based grants under any
such plans). For greater clarity, this Policy shall not apply to any
Incentive-Based Compensation awarded, granted or paid to an Executive prior to
the Effective Date.

Where:

 

  •   the Corporation is required to prepare an accounting restatement due to
its material non-compliance with any financial reporting requirement under
applicable securities laws (the “Restatement”), (the date upon which the
Corporation is required to prepare such Restatement is hereinafter the
“Restatement Date”);

 

  •   the Executive received Incentive-Based Compensation referable to the
financial years subject to the Restatement in excess of what the Executive would
have been paid under the Restatement (the “Overcompensation Amount”); and

 

  •   the Executive engaged in gross negligence, intentional misconduct or fraud
which caused or significantly contributed to the Corporation’s material
non-compliance with applicable securities laws which resulted in the requirement
for the Restatement;

the Board shall be entitled:

 

  •   where and to the extent the Overcompensation Amount has been previously
paid, transferred or otherwise made available to the Executive, to require the
Executive, by written demand, to reimburse the Corporation for the
Overcompensation Amount; and

 

  •  

where all or a portion of the Overcompensation Amount has not been paid,
transferred or otherwise made available to the Executive, the right of the
Executive to be so paid or have such benefit transferred or otherwise made
available to him or her shall, to the extent required to reimburse the
Corporation for such Overcompensation Amount, immediately terminate and be



--------------------------------------------------------------------------------

 

forfeited by the Executive and where required, cancelled by the Corporation to
such extent and upon such date as may be specified by the Board; and

 

  •   to the extent the Overcompensation Amount is not immediately recovered
upon demand from the Executive, whether via direct reimbursement, forfeiture
and/or cancellation, to require a sufficient quantity or value of any
compensation owing by the Corporation to the Executive including, without
limitation, any unvested or unexercised awards under the LTls (the “Outstanding
LTIs”), be immediately withheld and/or irrevocably cancelled by the Corporation
to compensate for (or set off the value of same against) the Overcompensation
Amount or any unrecovered portion thereof, and to bring any other actions
against the Executive which the Board may deem necessary to recover the
Overcompensation Amount.

The period of time during which the Corporation shall be entitled to seek
recovery of the Overcompensation Amount from the Executive shall be three
(3) years from the Restatement Date. Recoupment of Overcompensation Amounts
under this Policy shall be initiated by the Corporation at the request of the
Board, and all amounts recoverable or payable hereunder shall be paid to the
Corporation or as directed by the Board.

If Applicable Rules require the Corporation to adopt a policy or provisions
relating to the recoupment or recovery of incentive-based or other compensation
based on restated financial statements which are inconsistent with or materially
differ from this Policy and the Board adopts such policy or provisions to comply
with Applicable Rules (the “New Policy”), such New Policy shall replace and
supersede this Policy and shall apply to Incentive-Based Compensation granted or
awarded to the Executive following the effective date of the New Policy. Subject
to Applicable Rules, this Policy shall continue to apply to Incentive-Based
Compensation granted or awarded to the Executive prior to the effective date of
the New Policy. This Policy may be terminated at any time by the Board.

 

Page 2